DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "wherein the first direction is the same as the second direction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 depends on claim 1, and claim 1 language do not include either a first direction or a second direction.

Claim 12 recites the limitation "the first direction" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 depends on claim 1, and claim 1 language do not include either a first direction.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. As stated above, claim 11 has lack of antecedent basis issues and it is unclear to the examiner what is the first direction and the second direction, and how both directions can be same. According to specifications and drawings the touch electrode construction comprises two direction 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, 12, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YE (US 20160246410).
Regarding claim 1: YE teaches a substrate comprising: a plurality of electrode patterns; each of the plurality of the plurality of electrode patterns comprising a first electrode and a plurality of second electrodes connected to the first electrode; wherein a shape of second electrodes of an electrode pattern is complementary to a shape of second electrodes of at least one electrode pattern adjacent to the electrode pattern (Figs. 1-5 and paragraph [0015-0024] teach a substrate comprising a plurality of electrode patterns, each of the electrode patterns comprising a first electrode 11, 21 and a plurality of second electrode 12, 22 connected to the first electrode; wherein a shape of the second electrode 12, 22 of an electrode pattern is complementary to a shape of second electrode of the electrode pattern adjacent to it).

Regarding claim 2: YE teaches wherein among three consecutive rows of the plurality of electrode patterns, a number of second electrodes of an electrode pattern in the middle row and a number of second electrodes of an electrode pattern in the upper row are alternately arranged in a first direction, and a number of the other second electrodes of the electrode pattern in the middle row and a number of second electrodes of an electrode pattern in the lower row are alternately arranged in a second direction (Figs. 1-5 and paragraph [0015-0024] teach the plurality of patterns in the three rows, a number of second electrodes are alternately arranged in first or vertical direction, see figs. 1 & 5).
  
Regarding claim 3: YE teaches wherein n second electrodes of the electrode pattern in the middle row and the second electrodes of the electrode pattern in the upper row are alternatively arranged, and m other second electrodes of the electrode pattern in the middle row and the second electrodes of the electrode pattern in the lower row are alternately arranged, wherein m and n are integers larger than zero (Figs. 1-5 and paragraph [0015-0024] teach the plurality of patterns in the three rows, a number of second electrodes are alternately arranged in first or vertical direction, see figs. 1 & 5).
  
Regarding claim 4: YE teaches wherein the first electrode and each of the second electrodes are strip-shaped electrodes (Figs. 1-5 and paragraph [0015-0024] teach in the electrode patterns a first electrode 11, 21 and a plurality of second electrodes 12, 22 are strip-shaped electrodes).
  
Regarding claim 5: YE teaches wherein the plurality of the second electrodes is disposed respectively on both sides of the first electrode (Figs. 1-5 and paragraph [0015-0024] teach the first electrode 11, 21 is a T shaped electrode and the second electrodes 12, 22 are arranged on the both sides of the base line of the T shaped electrode 11, 21).
  
Regarding claim 6: YE teaches wherein a length of each of the second electrodes on one side of the first electrode is the same as a length of each of the second electrodes on the other side of the first electrode (Figs. 1-5 and paragraph [0015-0024] teach the first electrode 11, 21 is a T shaped electrode and the second electrodes 12, 22 are arranged on the both sides of the base line of the T shaped electrode 11, 21 and comprises same length on each side as shown in Fig. 3).
  
Regarding claim 7: YE teaches wherein an extending direction of each of the second electrodes on one side of the first electrode is the same as an extending direction of each of the second electrodes on the other side of the first electrode (Figs. 1-5 and paragraph [0015-0024] teach the first electrode 11, 21 is a T shaped electrode and the second electrodes 12, 22 are arranged on the both sides of the base line of the T shaped electrode 11, 21 and an extending direction of each of the second electrodes on one side of the first electrode is the same as an extending direction of each of the second electrodes on the other side of the first electrode as shown in Fig. 3).

Regarding claim 8: YE teaches wherein an extending direction of each of the second electrodes on one side of the first electrode is not the same as an extending direction of each of the second electrodes on the other side of the first electrode (Fig. 3 and paragraph [0015-0024] shows extending direction of each of the second electrodes 12 on side of the first electrode 11 from the base of T is extending in upward direction which is not the same as an downward extending direction of each of the second electrodes on the other side).

Regarding claim 11: YE teaches wherein the first direction is the same as the second direction (Fig. 1-5 and paragraph [0015-0024] and see USC 112 rejection above).
  
Regarding claim 12: YE teaches wherein the first electrode extends in the first direction and each of the second electrodes extends in a direction perpendicular to the first direction (Fig. 1-5 and paragraph [0015-0024] teach the first electrode 11 base of T extends in X-axis direction and each of the second electrodes 12 extends in direction perpendicular to the first direction).  

Regarding claim 17: YE teaches a touch control display apparatus comprising the substrate according to claim 1 (Title, Figs. 1-5 and paragraph [0022], and claim 9).

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YE (US 20160246410) in the view of Zenker (US 20170160835).
 Regarding claim 9: YE does not explicitly disclose a distance between two adjacent second electrodes on the same side is in a range of 0.2 mm to 1 mm.
However, Zenker teaches a distance between two adjacent second electrodes on the same side is in a range of 0.2 mm to 1 mm (Fig. 6 and paragraph [0215-0219]). It would have been obvious for a person skilled in the art, at the time of the invention to modify YE’s invention by including above teachings of Zenker, because YE already teach that two adjacent second electrodes on the same side are separated by a distance, and Zenker further discloses that distance be in various ranges in accommodate any specific design while achieving similar results of touch sensing and covering maximum touch area. The rationale would have been to use a known method or technique to achieve predictable results.
   
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over YE (US 20160246410) in the view of Yeh (US 20130088459).
Regarding claim 10: YE does not explicitly disclose each of the second electrodes respectively disposed on both sides of the first electrode connects with the first electrode at different location.
However, Yeh teaches each of the second electrodes respectively disposed on both sides of the first electrode connects with the first electrode at different location (Figs. 6-8 and paragraph [0027-0029] the first electrode area middle area and each of the second electrodes extended areas disposed on both sides of the first electrode connects with the first electrode at different location). It would have been obvious for a person skilled in the art, at the time of the invention to modify YE’s invention by including above teachings of Yeh, because any specific design for electrode patterns can be used while achieving similar results of touch sensing and design disclosed by Yeh can further enhances the covering .
  
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over YE (US 20160246410) in the view of PYO (US 20130342479).
Regarding claim 18: YE does not explicitly disclose further comprising a driving circuit coupled to each of the electrode patterns respectively, wherein the driving circuit is configured to provide a common voltage signal to the plurality of electrode patterns during a display stage and to provide a touch signal to the plurality of electrode patterns during a touch stage.
However, PYO teaches comprising a driving circuit coupled to each of the electrode patterns respectively, wherein the driving circuit is configured to provide a common voltage signal to the plurality of electrode patterns during a display stage and to provide a touch signal to the plurality of electrode patterns during a touch stage (Figs. 3-4 and paragraph [0032-0035]). It would have been obvious for a person skilled in the art, at the time of the invention to modify YE’s invention by including above teachings of PYO, because it is very well-known in the art to drive the touch display panel using the above technique as taught by PYO in order to optimally drive the touch and display modes while using same electrodes. The rationale would have been to use a known method or technique to achieve predictable results.
Allowable Subject Matter
Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13: None of the cited references either singularly or in combination teach and/or suggest wherein each of the plurality of electrode patterns further comprises a plurality of third electrodes connected the second electrodes, and the third electrodes are respectively arranged on both sides of the first electrode,Application No. Not Yet AssignedDocket No. P180781US00 wherein among four adjacent electrode patterns forming a rectangle, the third electrodes of two electrode patterns located at two diagonal vertices are alternately arranged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIT CHATLY/Primary Examiner, Art Unit 2622